Exhibit 99.1 101 Main St. P.O. Box 1628 Lafayette, IN 47902 (765) 742-1064 www.LSBANK.com lsbmail@LSBANK.com FOR IMMEDIATE RELEASE For further information contact: March 8, 2013 Randolph F. Williams President/CEO (765) 742-1064 Fax: (765) 429-5932 LSB Financial Corp. Announces Year-end and Fourth Quarter Results Lafayette, IN - LSB Financial Corp. (NASDAQ:LSBI), the parent company of Lafayette Savings Bank, FSB, today reported net income for 2012 of $2.7 million or $1.70 per share, compared to net income of $539,000 or $0.35 per share for 2011.For the fourth quarter, net income was $676,000 or $0.43 per share in 2012 compared to a loss of $600,000 or ($0.39) per share for the same period in 2011.The increase in income in 2012 was primarily due to a $3.3 million or 61% decrease in the loan loss provision as a result of steps taken in 2011 to reduce problem loans, and a $1.4 million increase in the gain on the sale of mortgage loans offset by a $910,000 decrease in net interest income. LSB President and CEO, Randolph F. Williams, stated, “We continued to focus on improving credit quality during the year.A major improvement was the 51% decrease in non-performing assets from $13.8 million at December 31, 2011 to $6.7 million at December 31, 2012, which resulted in a ratio of non-performing assets to total assets of 1.85% at December 31, 2012 compared to 3.79% in 2011.At December 31, 2012 we had $6.4 million of nonperforming loans of which $3.5 million were less than 90 days past due with $2.6 million of those less than 30 days past due.Our allowance for loan losses was at 2.06% of total loans at December 31, 2012 compared to 1.73% in 2011.We believe our improved credit quality positions us well to compete as the economy recovers. Mr. Williams continued, “The core profitability of the bank remains strong.Our net interest margin ended the year at 3.87%, down slightly from 4.02% at the end of 2011but still the second highest margin in the last five years.As a community bank we generate our earnings primarily by gathering deposits and making loans so this is an important number for us. Our 91% loan-to-deposit ratio is further evidence that we consider ourselves first and foremost a community bank.” “Our balance sheet shows our success in attracting and maintaining local deposits.Our core deposits increased by $12.4 million in 2012 while wholesale funding and FHLB advances were down $5.5 million as we allowed maturing items to roll off.We continue to deleverage, reducing loans by $22.3 million which, along with our strong earnings, was a factor in increasing our capital ratio from 9.93% to 10.68% at the end of 2012.” In the fourth quarter the Company reinstated a $0.05 quarterly cash dividend, the equivalent of a 0.94% yield.For the second consecutive year we are proud to have been named to the Indianapolis Business Journal’s top 25 performing Indiana stocks in 2012. The closing price of LSB stock on March 7, 2013 was $20.98 per share as reported by the Nasdaq Global Market. LSB FINANCIAL CORP. SELECTED CONSOLIDATED FINANCIAL INFORMATION (Dollars in thousands except share and per share amounts) Selected balance sheet data: December 31, 2012 December 31, 2011 Cash and due from banks $ $ Short-term investments Interest bearing time deposits Securities available-for-sale Loans held for sale Net portfolio loans Allowance for loan losses Premises and equipment, net Federal Home Loan Bank stock, at cost Bank-owned life insurance Other assets Total assets Deposits Federal Home Loan Bank advances Other liabilities Total liabilities Shareholders’ equity Book value per share $ $ Equity / assets % % Total shares outstanding Deposit data: Core deposits Time deposits Wholesale deposits (included in Time deposits) FHLB Advances Asset quality data: Non-accruing loans $ $ Loans past due 90 days still on accrual Other real estate / assets owned Total non-performing assets Non-performing assets / total assets % % Allowance for loan losses / non-performing loans % % Allowance for loan losses / non-performing assets % % Allowance for loan losses / total loans % % Loans charged off $ $ Recoveries on loans previously charged off 67 Three months ended December 31, Year ended
